DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10-12 and 16-17 are currently under examination. Claims 1-19 and 13-15 have been cancelled. Claims 10 and 16 are amended.
Allowable Subject Matter
Claims 10-12 and 16-17 allowed.
The closest prior is Sharma et al. (Indian Journal of Chemistry, 2008, 47A, 854-858). 
Sharma et al. teach a method of synthesis of [Bu2Sn(IV)-Ti(IV)]-µ-oxoisopropoxide.
However, neither Sharma et al. nor any prior arts of the record specifically teaches or suggests a method of making dialkyl carbonate by reaction of CO2 with an alcohol in the presence of a catalyst precursor having the formula  as per applicant claim 10. Therefore, the claim 10 allowed. As such, the dependent claims 11-12 and 16-17 allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUN QIAN/           Primary Examiner, Art Unit 1738